Exhibit 10.1



TWELFTH AMENDMENT TO CREDIT AGREEMENT

           THIS TWELFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
dated to be effective as of the 28th day of April, 2009 (“Effective Date”) by
and between BANK OF AMERICA, N.A., a national banking association, in its
capacity as administrative agent (the “Administrative Agent”) for the “Lenders”
that are parties to the “Credit Agreement” (as defined below; terms defined in
the Credit Agreement shall have the same meanings in this Amendment) and in its
capacity as Swingline Lender and L/C Issuer; each of the undersigned Lenders;
SUNRISE SENIOR LIVING, INC., a Delaware corporation (the “Company”); certain
Subsidiaries of the Company party to the Credit Agreement pursuant to Section
2.14 of the Credit Agreement (together with the Company, collectively the
“Borrowers” and each a “Borrower”) and each of the undersigned Guarantors.
Hereafter, the Borrowers and the Guarantors are collectively referred to as the
“Obligors”; and the Administrative Agent, the Lenders, the Swingline Lender and
the L/C Issuer are collectively referred to as the “Credit Parties”, and the
Obligors and the Credit Parties are collectively referred to as the “Parties”.



RECITALS



           The Obligors are parties with the Credit Parties to a Credit
Agreement dated December 2, 2005 as amended by the First Amendment To Credit
Agreement dated March 6, 2006, the Second Amendment To Credit Agreement dated
January 31, 2007, the Third Amendment To Credit Agreement dated June 27, 2007,
the Fourth Amendment To Credit Agreement dated September 17, 2007, the Fifth
Amendment To Credit Agreement dated January 31, 2008, the Sixth Amendment To
Credit Agreement dated February 19, 2008, the Seventh Amendment To Credit
Agreement dated March 13, 2008, the Eighth Amendment To Credit Agreement dated
July 23, 2008, the Ninth Amendment To Credit Agreement dated to be effective as
of October 1, 2008 (the “Ninth Amendment”), the Tenth Amendment To Credit
Agreement dated to be effective as of December 30, 2008, and the Eleventh
Amendment To Credit Agreement dated to be effective as of March 20, 2009 (the
“Eleventh Amendment”) (collectively, as amended by this Amendment, and as
further amended, modified, substituted, extended and renewed from time to time,
the “Credit Agreement”).

           The Obligors executed and delivered a Security Agreement dated March
13, 2008 (“Security Agreement”) for the benefit of the Credit Parties pursuant
to which the Obligors granted to the Credit Parties as security for the
“Obligations”, as such term is defined in the Security Agreement, a continuing
security interest in the “Collateral”, as such term is defined in the Security
Agreement.

           The Obligors have requested the Credit Parties to amend and modify
certain of the provisions of the Credit Agreement. The undersigned Parties have
entered into this Amendment to provide for the requested modifications in
accordance with the terms and conditions set forth in this Amendment. The
undersigned Lenders collectively hold more than fifty percent (50%) of the
Aggregate Commitments and accordingly collectively constitute the Required
Lenders.

--------------------------------------------------------------------------------

           NOW, THEREFORE, in consideration of the premises, the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

           Section 1.     Acknowledgment And Reaffirmation Of Obligations. The
Obligors acknowledge that: (a) each of the Loan Documents is the valid and
binding obligation of each of the Obligors that is a party thereto; (b) the Loan
Documents are enforceable in accordance with all stated terms; (d) the Obligors
have no defenses, claims of offset, or counterclaims against the enforcement of
the Loan Documents in accordance with all stated terms; and (d) the Total
Outstandings as of the Effective Date are Ninety-Seven Million One Hundred
Sixty-Two Thousand Seven Hundred Ninety Four Dollars and Sixty One Cents
($97,162,794.61). Each Obligor hereby reaffirms and ratifies all of its
respective duties and obligations under the Credit Agreement and the other Loan
Documents to which it is a party, as amended and modified by the terms of this
Amendment.

           Section 2.     No Further Advances of Loan Proceeds And No Further
Issuances of Letters of Credit. The Parties agree that notwithstanding any
provisions to the contrary in the Credit Agreement or in any other Loan
Documents, the Lenders and the L/C Issuer shall have no obligation during the
remaining term of the Credit Agreement to advance any proceeds of the Loans to
the Borrowers or to issue any new Letters of Credit for the accounts of any of
the Obligors or their Subsidiaries. The Credit Parties agree to renew the
existing Letters of Credit which are scheduled on Exhibit A attached to this
Amendment in accordance with the stated annual renewal provisions thereof,
provided that: (a) the expiry dates of any of such Letters of Credit as renewed
will not be extended for more than one year beyond any existing expiry dates;
(b) the face amounts of such Letters of Credit are not increased; (c) to the
extent that the expiry dates of any of such Letters of Credit as extended are
beyond the Letter of Credit Expiration Date, the Borrower shall, on or before
the Letter of Credit Expiry Date, Cash Collateralize such Letters of Credit and
all L/C Obligations arising therefrom; and (d) there are no continuing Events of
Default as of the date of any renewal. The Loans shall be paid and satisfied in
full on or before the Maturity Date.

           Section 3.     Reductions Of Commitments. The maximum permitted
amount of Aggregate Commitments and the maximum permitted aggregate Outstanding
Amount and the maximum permitted amount of Total Outstandings shall be
permanently reduced from time to time by all amounts paid to the Agent for the
accounts of the Lenders from the cash proceeds of: (a) the Approved
Dispositions; (b) the “Federal Refunds,” as such term is defined in the Eleventh
Amendment; and (c) the Excess Cash Payment. The respective Commitments of the
Lenders shall be permanently reduced on each date of the receipt of cash
proceeds of Approved Dispositions, the Federal Refunds, and the Excess Cash
Payment on a pro rata basis to reflect proportionately among the Lenders the
application of such cash payments to the Loans. The Lenders shall have no
obligation to reinstate their Commitments after any such reductions or to
readvance to the Borrower as proceeds of the Loans any sums which have been
repaid upon the Loans.

           Section 4.     Amendment And Modification Of Credit Agreement. The
Credit Agreement is hereby amended and modified as of the Effective Date as
follows:

-2-

--------------------------------------------------------------------------------

                           Section 4.1     Amendment Of Definition Of
“Applicable Rate.” The existing definition of “Applicable Rate” is amended and
restated in its entirety as the following definition:

             “Applicable Rate” means five hundred twenty-five (525) basis points
per annum for Eurodollar Rate Loans and three hundred seventy-five (375) basis
points per annum for Base Rate Loans.

                           Section 4.2     Addition Of Definition Of “Approved
Disposition.” The following definition is added to the Credit Agreement:

             “Approved Disposition” has the meaning specified in Section 8.5 of
this Agreement.

                           Section 4.3     Addition Of Definition Of “Cash
Balance.” The following definition is added to the Credit Agreement:

             “Cash Balance” means the aggregate amount of unrestricted cash of
the Company and of Sunrise Senior Living Management, Inc. on deposit with the
Administrative Agent.

                           Section 4.4     Addition Of Definition Of
“Contemplated Financings.” The following definition is added to the Credit
Agreement:

             “Contemplated Financings” has the meaning specified in Section 8.1
of this Agreement.

                           Section 4.5     Addition Of Definition Of
“Contemplated Sales Transactions.” The following definition is added to the
Credit Agreement:

             “Contemplated Sales Transactions” has the meaning specified in
Section 8.5 of this Agreement.

                           Section 4.6     Addition Of Definition Of “Excess
Cash Payment.” The following definition is added to the Credit Agreement:

             “Excess Cash Payment” has the meaning specified in Section 7.15 of
this Agreement.

                           Section 4.7     Amendment Of Definition Of “Maturity
Date.” The existing definition of “Maturity Date” is amended and restated in its
entirety as the following definition:

             “Maturity Date” means December 2, 2009.

                           Section 4.8     Amendment Of Letter Of Credit Fees.
Section 2.3. (i) (Letter of Credit Fees) is amended and restated in its entirety
as follows:

-3-

--------------------------------------------------------------------------------

                          (i)     Letter of Credit Fees.     The Borrower shall
pay to the Administrative Agent for the account of each Lender, in accordance
with its Applicable Percentage, a Letter of Credit Fee for each standby Letter
of Credit equal to 425 basis points per annum times the daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) (collectively, “Letter of
Credit Fees”). Such Letter of Credit Fees shall be computed on a quarterly basis
in arrears. Such Letter of Credit Fees shall be due and payable on the first
Business Day after the end of each March, June, September and December prorated
for the number of days in such preceding quarter such Letter of Credit was
outstanding, commencing with the first such date to occur after the issuance of
such Letter of Credit and on the Letter of Credit Expiration Date and thereafter
on demand.

                           Section 4.9     Minimum Rate Of Interest. The
sentence previously added to the end of Section 2.8.(a) (Interest) of the Credit
Agreement by the Ninth Amendment is amended and restated in its entirety as
follows:

Notwithstanding anything to the contrary in this Agreement, the minimum rate
upon which interest may accrue upon any of the Loans at any time shall not be
less than five and three-quarters percent (5.75%) .

                           Section 4.10   Deletion Of Section 2.15. Section 2.15
(Extension of Maturity Date) is deleted from the Credit Agreement and replaced
with “INTENTIONALLY OMITTED.”

                           Section 4.11   Deletion Of Section 2.16. Section 2.16
(Increase in Commitment) is deleted from the Credit Agreement and replaced with
“INTENTIONALLY OMITTED.”

                           Section 4.12   Additional Reporting Requirements.
Section 7.2 (Certificates; Other Information) of the Credit Agreement is amended
by adding the following subsections:

     (f)     by the 15th day of each calendar month, commencing on May 15, 2009,
certification by the Company of the amount of its Cash Balance as of the last
day of the immediately preceding month;

     (g)     by the 15th day of each calendar month, commencing on May 15, 2009,
a detailed report as to the occupancy levels within the facilities owned or
operated by the Company or its Subsidiaries as of the last day of the
immediately preceding month;

     (h)     by the 15th day of each calendar month, commencing on May 15, 2009,
a thirteen (13) week cash flow projection for the Company and its Subsidiaries;
and

     (i)     on or before June 1, 2009, cash flow projections and an analysis of
projected liquidity for the Company and its Subsidiaries through the Maturity
Date (together with sufficient detail to support and explain the assumptions
upon which such projections and analysis are based) demonstrating the ability of
the Company and its Subsidiaries to achieve and maintain cash flow and liquidity
during the term of this

-4-

--------------------------------------------------------------------------------

Agreement sufficient to enable the Company and its Subsidiaries to comply with
the Credit Agreement and to continue to operate their respective assets and
operations in the ordinary course of their businesses.

                           Section 4.13   Amendment Of Financial Covenants.
Section 7.14 (Financial Covenants) of the Credit Agreement is amended by
deleting Sections 7.14.(a) (Consolidated Net Worth), 7.14.(b) (Leverage Ratio),
7.14.(c) (Fixed Charge Coverage Ratio), and 7.14.(d) (Required Liquidity) from
the Credit Agreement and by adding to the Credit Agreement the following
paragraph:

     (a)     Cash Balance. The Company and Sunrise Senior Living Management,
Inc. shall maintain, tested as of the last day of each month, a Cash Balance of
not less than Five Million Dollars ($5,000,000.00). The Company and its
Subsidiaries shall maintain substantially all of their unrestricted domestic
cash in accounts with the Administrative Agent.

                           Section 4.14   Addition Of Section 7.15. The
Following Section 7.15 is added to the Credit Agreement:

             7.15. Excess Cash Payment. The Company shall pay to the
Administrative Agent for the ratable benefit of the Lenders on October 31, 2009
a cash payment (“Excess Cash Payment”) in an amount equal to the greater of: (a)
all unrestricted cash of the Company and its Subsidiaries as of the preceding
Business Day that is in excess of the aggregate amount of Thirty-Five Million
Dollars ($35,000,000.00); or (b) Two Million Dollars ($2,000,000.00) which
amount shall be paid in two (2) even installments of One Million Dollars
($1,000,000.00) each on October 31, 2009 and November 30, 2009.

                           Section 4.15   Amendment Of Section 8.1 (Liens)
Section 8.1 (Liens) of the Credit Agreement is amended and restated in its
entirety as follows:

                           Section 8.1.    Liens. Create, incur, assume or
suffer to exist any Lien upon any asset of the Loan Parties, any Subsidiary,
Affiliate or any entity which is the subject of a Development Joint Venture
Investment except for the following permitted liens:

     (a)     Liens established by any Loan Document;

     (b)     Liens for taxes not yet due or payable or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with G.A.A.P.;

     (c)     Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.1(h) or securing appeal or other surety
bonds related to such judgments;

-5-

--------------------------------------------------------------------------------

     (d)     Liens existing as of April 27, 2009 on real property and
improvements constituting Senior Living Facilities arising from the financing of
such Senior Living Facility or Facilities;

     (e)     assignments existing as of April 27, 2009 of agreements for the
management or operation of a Senior Living Facility by any Loan Party, including
Sunrise Senior Living Management, Inc. or Sunrise Senior Living Services, Inc.
in connection solely with the financing of such Senior Living Facility;

     (f)     other Liens existing as of April 27, 2009;

     (g)     Liens or restrictions on use of cash reserves of Sunrise Senior
Living Insurance, Inc. to satisfy requirements of one or more third party
insurance companies in connection with the issuance of policies with large
deductibles;

     (h)     consensual Liens securing the contemplated financings
(“Contemplated Financings”) of the properties scheduled on Schedule 8.1(h),
which consensual Liens may only be Liens against the specific project assets
being financed by the Contemplated Financings; and

     (i)     Liens and assignments of management and operation agreements that
have been expressly consented to in writing by the Required Lenders.

Section 4.16 Amendment Of Section 8.3 (Indebtedness).     Section 8.3
(Indebtedness) of the Credit Agreement is amended and restated in its entirety
as follows:

              “Section 8.3 Indebtedness. The Company and its Subsidiaries shall
not incur any Indebtedness for borrowed monies and shall not provide any
Guarantees, except for the following:

     (a)     Indebtedness and Guarantees existing as of April 27, 2009;

     (b)     unsecured Indebtedness for borrowed monies not to exceed
$5,000,000.00 in aggregate amount, which unsecured Indebtedness shall be
subordinated in right of payment to the repayment of the Obligations in
accordance with written agreements acceptable to the Administrative Agent;

     (c)     REIT Mezz Debt (as hereafter defined), existing as of April 27,
2009. “REIT Mezz Debt” means existing Indebtedness incurred to the Sunrise REIT
covering a portion of the development costs of projects built by either the
Company or its Subsidiaries which is expressly subordinated to the Loan and is
subject to a call option in favor of the Company upon the issuance of a
Certificate of Occupancy for the applicable project;

-6-

--------------------------------------------------------------------------------

     (d)     Indebtedness for borrowed monies existing as of April 27, 2009 may:
(i) have its maturities extended, or (ii) be refinanced if such refinancing does
not materially increase the principal amount of such existing Indebtedness; and

     (e)     the Contemplated Financings.

Section 4.17     Amendment Of Section 8.5 (Dispositions). Section 8.5
(Dispositions) of the Credit Agreement is amended by deleting subsections 8.5(g)
and 8.5(h) and substituting the following:

     (g)     Dispositions specifically approved and consented to in writing by
the Required Lenders (“Approved Dispositions”) in strict accordance with any
written consents provided with respect thereto by the Required Lenders; and

     (h)     the contemplated sales transactions (“Contemplated Sales
Transactions”) of the properties scheduled on Schedule 8.5(h) attached hereto
for aggregate net sales proceeds not to exceed Seventeen Million Dollars
($17,000,000.00), each of which shall be (i) for fair market value, and (ii) on
“arms-length” terms with independent third-parties which are not affiliated with
the Company or any of its Subsidiaries.

Section 4.18     Amendment Of Section 9.1.(e) (Cross-Defaults). The following
shall be added to the end of Section 9.1.(e) (Cross-Default) of the Credit
Agreement:

Notwithstanding the foregoing, to the extent that either (A) any events of
default occur under any of the facilities scheduled on Schedule 9.1.(e) as a
result of a cross-default provision or other provision that relates back solely
to this Agreement or as a result of non-compliance with a financial covenant, or
(B) any events of default occur under a credit facility primarily secured by
property or improvements not located in North America, any such event of default
will not trigger the cross-default provisions of this Section 9.1.(e) unless the
applicable creditor commences exercising any of its default rights or remedies
(including, but not limited to, the acceleration of the subject Indebtedness),
at which time the provisions of Section 9.1(e) shall control and apply and the
Administrative Agent and Lenders shall have all rights and remedies provided by
the terms of this Agreement and the Loan Documents as a result thereof.

           Section 5.     Amendment Fee.     The Company agrees to pay an
amendment fee (“Amendment Fee”) in the aggregate amount of Five Hundred Thousand
Dollars ($500,000.00) to the Administrative Agent for the ratable accounts of
the Lenders that have executed this Amendment. The Amendment Fee shall be
payable in two (2) even installments of Two Hundred Fifty Thousand Dollars
($250,000.00) each, with the first of such installments to be paid on the
Effective Date, and the second of such installments to be paid on or before that
date which occurs ninety (90) days after the Effective Date.

-7-

--------------------------------------------------------------------------------

           Section 6.     Waiver Of Existing Violations. To the extent that the
Company and its Subsidiaries may have violated prior to the Effective Date any
of the financial covenants contained in Section 7.14 of the Credit Agreement (as
such financial covenants existed prior to the Effective Date), the Credit
Parties hereby waive any such violations.

           Section 7.     Security Agreement. To the extent not prohibited by
existing agreements or applicable laws and regulations, the Obligors agree to
cause their Subsidiaries to join into the Security Agreement as “Loan Parties”,
as such term is defined in the Security Agreement, and grant to the Credit
Parties security interests in all of their respective assets which meet the
definition of “Accounts”, as found in the Security Agreement, and in such other
categories of their assets that meet the description of Collateral, such that
the “Obligations”, as defined in the Security Agreement, shall be secured by the
accounts receivable and general intangibles (other than management agreements
and membership or partnership interests held by any such Subsidiary) included on
the Consolidated Balance Sheet of the Borrower and its Subsidiaries. The
Obligors shall take such actions and cause their Subsidiaries to take such
actions as required to document and perfect the above-described security
interests prior to May 30, 2009 (“Perfection Date”). The Required Lenders agree
that the Administrative Agent shall have the discretion to extend the Perfection
Date for a period not to exceed fifteen (15) additional days.

           Section 8.     Obligors’ Representations And Warranties. As an
inducement to the Credit Parties to enter into this Amendment and to agree to
the requested waiver and to the modifications provided for herein, each of the
Obligors makes the following representations and warranties to the Credit
Parties and acknowledges the justifiable reliance of the Credit Parties thereon:

Section 8.1   Authority And Good Standing. Each Obligor: (a) has the power to
enter into this Amendment and any related documents and to perform all of its
obligations hereunder and thereunder; (b) has duly authorized the entry into and
performance of this Amendment and all related documents; and (c) is in good
standing in the state of its organization and is qualified to do business and is
in good standing in all other states in which it transacts business.

Section 8.2   No Violations. The execution, delivery, and performance of this
Amendment by the Obligors will not immediately, or with the passage of time, the
giving of notice, or both: (a) violate any laws or result in a default under any
contract, agreement, or instrument to which any Obligor is a party or by which
any Obligor or any properties of any Obligor are bound; or (b) result in the
creation or imposition of any security interest in, or lien or encumbrance upon,
any of the assets of the Obligors.

Section 8.3   Accuracy Of Information. All information and data submitted by or
on behalf of the Obligors in connection with this Amendment and the transactions
contemplated herein, is true, accurate and complete in all material respects as
of the date made and contains no knowingly false, incomplete or misleading
statements.

Section 8.4   Pending Proceedings. There are no actions, suits or proceedings
pending against any of the Obligors, the adverse determination of which would be
likely to have a Material Adverse Effect other than the proceedings itemized on
Schedule 8.4 attached hereto.

-8-

--------------------------------------------------------------------------------

Section 8.5   Judgments. No judgments have been entered against any of the
Obligors which when aggregated with all judgments against all Obligors exceed
the Threshold Amount.

           Section 9.     No Other Modifications Of Loan Documents. The Obligors
acknowledge that except as specifically stated in this Amendment, the Loan
Documents shall not be deemed to have been amended, modified or changed in any
respect, and shall continue to be enforceable against the Parties in accordance
with all stated terms.

           Section 10.   Further Assurances. Each Obligor agrees to execute and
deliver to the Administrative Agent such other and further documents as may,
from time to time, be reasonably requested by the Administrative Agent in order
to execute or enforce the terms and conditions of this Amendment or any of the
Loan Documents.

           Section 11.   No Novation; No Refinance. It is the intent of each of
the parties that nothing contained in this Amendment shall be deemed to effect
or accomplish or otherwise constitute a novation of any of the agreements
between the parties or of any of the obligations owed by any of the Obligors to
the Credit Parties or to be a refinance of any of the Obligations. Except as
expressly provided for in this Amendment, nothing contained herein shall be
deemed to extinguish, terminate or impair any of the duties or obligations owed
by any of the Obligors to the Credit Parties. Each of the Obligors reaffirms and
ratifies all Liens previously granted by it to the Credit Parties in accordance
with the Loan Documents.

           Section 12.   Waiver. No failure or delay by the Credit Parties in
the exercise or enforcement of any of their rights under any Loan Document shall
be a waiver of such right or remedy nor shall a single or partial exercise or
enforcement thereof preclude any other or further exercise or enforcement
thereof or the exercise or enforcement of any other right or remedy. The Credit
Parties may at any time or from time to time waive all or any rights under this
Amendment or any of the Loan Documents, but any such waiver must be specific and
in writing and no such waiver, shall constitute, unless specifically so
expressed by the Administrative Agent on behalf of the Credit Parties in
writing, a future waiver of performance or exact performance by the Obligors. No
notice to or demand upon any Obligor in any instance shall entitle any Obligor
to any other or further notice or demand in the same, similar or other
circumstance.

           Section 13.   Obligations Unconditional. The obligations of the
Obligors set forth in this Amendment and as required by the terms of the Loan
Documents are absolute and unconditional, and are independent of any defense or
rights of set-off, recoupment or counterclaim which any of the Obligors might
have or ever had against any of the Credit Parties. Each of the Obligors agrees
that all payments required hereunder and/or by the Loan Documents shall be made
free of any deductions and without abatement, diminution or set-off.

           Section 14.   Reimbursement Of Expenses Of Administrative Agent. The
Obligors agree to reimburse to the Administrative Agent promptly upon receipt of
an invoice therefor, all reasonable expenses incurred by the Administrative
Agent in connection with the negotiation and preparation of this Amendment and
all other expenses incurred by the Administrative Agent as of that date in
connection with the consummation of the transactions and matters described

-9-

--------------------------------------------------------------------------------

herein and as otherwise incurred by the Administrative Agent in the
administration of the Loans, including without limitation all reasonable
attorneys’ fees and reasonable consultant’s fees incurred by the Administrative
Agent. Thereafter, the Obligors shall promptly reimburse the Administrative
Agent upon the request of the Administrative Agent for all reasonable expenses
incurred by the Administrative Agent in connection with the administration of
the Loans and the Loan Documents.

           Section 15.   Enforceability. This Amendment shall inure to the
benefit of and be enforceable against each of the parties and their respective
successors and assigns.

           Section 16.   Time. Time is of the essence of this Amendment.

           Section 17.   Choice Of Law; Consent To Jurisdiction; Agreement As To
Venue. This Amendment shall be construed, performed and enforced and its
validity and enforceability determined in accordance with the Laws of the
Commonwealth of Virginia (excluding, however, conflict of laws principles). Each
of the Parties consents to the non-exclusive jurisdiction of the courts of the
Commonwealth of Virginia sitting in Fairfax County and of the United States
District Court for the Eastern District of Virginia, if a basis for federal
jurisdiction exists. Each of the Parties waives any right to object to the
maintenance of a suit in either of such courts on the basis of improper venue or
inconvenience of forum.

           Section 18.   RELEASE. IN ORDER TO INDUCE THE CREDIT PARTIES TO ENTER
INTO THIS AMENDMENT, EACH OF THE OBLIGORS FOREVER RELEASES AND DISCHARGES EACH
OF THE CREDIT PARTIES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, AND AGENTS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL
CLAIMS, CAUSES OF ACTION, SUITS AND DAMAGES (INCLUDING CLAIMS FOR ATTORNEYS’
FEES AND COSTS) WHICH ANY OF THE OBLIGORS, JOINTLY OR SEVERALLY, EVER HAD OR MAY
NOW HAVE AGAINST ANY OF THE RELEASED PARTIES FOR ANY CLAIMS ARISING OUT OF OR
RELATED IN ANY WAY TO THE OBLIGATIONS, THE LOAN DOCUMENTS, THIS AMENDMENT OR THE
ADMINISTRATION THEREOF, WHETHER KNOWN OR UNKNOWN, INCLUDING BUT NOT LIMITED TO
ANY AND ALL CLAIMS BASED UPON OR RELYING ON ANY ALLEGATIONS OR ASSERTIONS OF
DURESS, ILLEGALITY, UNCONSCIONABILITY, BAD FAITH, BREACH OF CONTRACT, REGULATORY
VIOLATIONS, NEGLIGENCE, MISCONDUCT, OR ANY OTHER TORT, CONTRACT OR REGULATORY
CLAIM OF ANY KIND OR NATURE. THIS RELEASE IS INTENDED TO BE FINAL AND
IRREVOCABLE AND IS NOT SUBJECT TO THE SATISFACTION OF ANY CONDITIONS OF ANY
KIND.

           Section 19.   Waiver Of Jury Trial. Each of the Parties agrees that
any suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by it or by any of its successors or assigns, on or with respect to
this Amendment, the Obligations (or the administration thereof), or any of the
other Loan Documents, or which in any way, directly or indirectly relates
thereto, shall be tried by a court and not by a jury. EACH OF THE PARTIES TO
THIS AMENDMENT EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.

-10-

--------------------------------------------------------------------------------

           Section 20.   Counterparts And Delivery. This Amendment may be
executed and delivered in counterparts, and shall be fully enforceable against
each signatory that executes this Amendment, even if all indicated signatories
do not actually execute this Amendment. This Amendment, and the signatures to
this Amendment, may be delivered by electronic transmission.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

-11-

--------------------------------------------------------------------------------

Signature page to Twelfth Amendment To Credit Agreement
dated to be effective as of the 28th day of April, 2009

     IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to
be duly executed and delivered by their duly authorized representatives to be
effective as of the Effective Date.

BORROWER:    SUNRISE SENIOR LIVING, INC., for itself and  for the Designated
Borrowers      By: /s/ Richard J. Nadeau       Name: Richard J. Nadeau
      Title: Chief Financial Officer      GUARANTORS:    SUNRISE SENIOR LIVING
MANAGEMENT,  INC.      By: /s/ Julie A. Pangelinan         Name: Julie A.
Pangelinan        Title: Vice President & Treasurer      SUNRISE SENIOR LIVING
INVESTMENTS,  INC.      By: /s/ Julie A. Pangelinan       Name: Julie A.
Pangelinan        Title: Vice President & Treasurer     SUNRISE DEVELOPMENT,
INC.      By: /s/ Julie A. Pangelinan       Name: Julie A. Pangelinan  
      Title: Vice President & Treasurer


-12-

--------------------------------------------------------------------------------

Signature page to Twelfth Amendment To Credit Agreement
dated to be effective as of the 28th day of April, 2009

SUNRISE SENIOR LIVING SERVICES, INC.     By: /s/ Julie A. Pangelinan
      Name: Julie A. Pangelinan       Title: Vice President & Treasurer


-13-

--------------------------------------------------------------------------------

Signature page to Twelfth Amendment To Credit Agreement
dated to be effective as of the 28th day of April, 2009

ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A.,  As Administrative Agent     
By: /s/ Roberto Salazar        Name: Roberto Salazar        Title: Assistant
Vice President      LENDER:    BANK OF AMERICA, N.A., as a Lender, L/C  Issuer
and Swing Line Lender in its own right and  as successor by merger to LaSalle
Bank National  Association      By: /s/ Donald R. Nicholson       Name: Donald
R. Nicholson        Title: SVP


-14-

--------------------------------------------------------------------------------

Signature page to Twelfth Amendment To Credit Agreement
dated to be effective as of the 28th day of April, 2009

LENDER:    PNC BANK NATIONAL ASSOCIATION,  as a Lender, in its own right and as
successor by  merger to Farmers & Merchants Bank      By: /s/ Wendy M. Andrus 
      Name: Wendy M. Andrus        Title: Vice President 


-15-

--------------------------------------------------------------------------------

Signature page to Twelfth Amendment To Credit Agreement
dated to be effective as of the 28th day of April, 2009

LENDER:    WACHOVIA BANK, NATIONAL  ASSOCIATION, as a Lender,      By: /s/ Joyce
L. Barry        Name: Joyce L. Barry        Title: SVP


-16-

--------------------------------------------------------------------------------

Signature page to Twelfth Amendment To Credit Agreement
dated to be effective as of the 28th day of April, 2009

LENDER:    MANUFACTURERS AND TRADERS TRUST  COMPANY, as a Lender in its own
right and as  successor by merger to First Horizon Bank,  formerly a division of
First Tennessee Bank, N.A.,      By: /s/ Thomas H. Comiskey        Name: Thomas
H. Comiskey        Title: Vice President 


-17-

--------------------------------------------------------------------------------

Signature page to Twelfth Amendment To Credit Agreement
dated to be effective as of the 28th day of April, 2009

LENDER:    CHEVY CHASE BANK, F.S.B., as a Lender,      By: /s/ Richard L.
Amador        Name: Richard L. Amador        Title: Group Vice President 


-18-

--------------------------------------------------------------------------------

